



EXHIBIT 10.48


FIDELITY NATIONAL INFORMATION SERVICES, INC.


Notice of Restricted Stock Grant


You (the “Grantee”) have been granted the following award of restricted Common
Stock (the “Restricted Stock”) of Fidelity National Information Services, Inc.
(the “Company”), par value $0.01 per share (the “Shares”), pursuant to the
Fidelity National Information Services, Inc. Amended and Restated 2008 Omnibus
Incentive Plan (the “Plan”):


Name of Grantee:                                [Name]


Number of Shares of Restricted Stock Granted:                    [xxx]


Grant Date:                                    [xxx]


Vesting and Period of Restriction:                        See Exhibit A


This document is intended as a summary of your individual restricted stock
award. If there are any discrepancies between this summary and the provisions of
the Restricted Stock Award Agreement, Plan Document and Plan Prospectus, the
provisions of those documents will prevail.



--------------------------------------------------------------------------------

Page 1



--------------------------------------------------------------------------------





FIDELITY NATIONAL INFORMATION SERVICES, INC.


AMENDED AND RESTATED


2008 OMNIBUS INCENTIVE PLAN


Restricted Stock Award Agreement


Section 1.
GRANT OF RESTRICTED STOCK



(a)     Restricted Stock. On the terms and conditions set forth in the Notice of
Restricted Stock Grant and this Restricted Stock Award Agreement (the
“Agreement”), Fidelity National Information Services, Inc. (the “Company”)
grants to the Grantee on the Grant Date of the Restricted Stock set forth in the
Notice of Restricted Stock Grant.


(b)     Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Plan. All terms, provisions, and conditions applicable to the Restricted Stock
set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Fidelity National Information Services, Inc. Amended and
Restated 2008 Omnibus Incentive Plan (the “Plan”), the provisions of the Plan
will govern. All capitalized terms that are used in the Notice of Restricted
Stock Grant or this Agreement and not otherwise defined therein or herein shall
have the meanings ascribed to them in the Plan.


Section 2.
FORFEITURE AND TRANSFER RESTRICTIONS



(a)     Forfeiture. The Restricted Stock shall be subject to forfeiture until
the Restricted Stock vests in accordance with Exhibit A. Except in the case of
death or Disability, if the Grantee’s employment with the Company, or any of its
Affiliates or its Subsidiaries terminates for any reason then all unvested
Restricted Stock shall be forfeited.


(b)      If the Grantee’s service terminates due to death or Disability, then
all such unvested Restricted Stock outstanding as of the date of termination
shall vest as of the date of termination and become free of any forfeiture and
transfer restrictions described in the Agreement.


(c)     Notwithstanding any provision of Section 2 of this Agreement, if any
provision of this Section 2 conflicts with an employment agreement by and
between Grantee and the Company which is currently in effect, such conflicting
provisions of that Grantee’s employment agreement shall supersede any such
conflicting provisions in Section 2 of this Agreement to the extent they are
more favorable to Grantee.


(d)     Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent such Restricted Stock is
subject to a Period of Restriction. Grantee is subject to the Company’s hedging
and pledging policy. For designated executive officers, the policy prohibits (i)
directly or indirectly engaging in hedging or monetization transactions with the
Restricted Stock; (ii) engaging in short sale transactions with the Restricted
Stock and; (iii) pledging the Restricted Stock as collateral for a loan,
including through the use of traditional margin accounts with a broker. For all
other Grantees, the policy prohibits (i) directly or indirectly engaging in
hedging or monetization transactions with the Restricted Stock and (ii) engaging
in short sale transactions with the Restricted Stock.


(e)     Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice of Restricted Stock Grant.
Subject to the terms of the Plan and Sections 2(d) and 6(b) hereof, upon lapse
of the Period of Restriction, the Grantee shall own the Shares that are subject
to this Agreement free of all restrictions otherwise imposed by this Agreement.





--------------------------------------------------------------------------------

Page 2



--------------------------------------------------------------------------------





(f)     Holding Requirement Following Period of Restriction. If and when the
Grantee is an Officer (as defined in Rule 16a-1(f) of the Exchange Act), the
Grantee may not sell, assign, pledge, exchange, hypothecate or otherwise
transfer, encumber or dispose of fifty percent (50%) of any vested Shares of
Restricted Stock from the date of vesting (net of any shares required to be sold
to satisfy taxes due from the exercise), until such time as the officer’s total
equity holdings satisfy the equity ownership guidelines adopted by the
Compensation Committee of the Company’s Board of Directors (the “Committee”);
provided, however, that this Section 2(d) shall not prohibit the Grantee from
exchanging or otherwise disposing of Shares in connection with a Change in
Control or other transaction in which Shares held by other Company shareholders
are required to be exchanged or otherwise disposed.


(g)     Definition of “Disability.” The term “Disability” shall have the meaning
ascribed to such term in the Grantee’s employment agreement with the Company, or
any affiliate or Subsidiary. If the Grantee’s employment agreement does not
define the term “Disability,” or if the Grantee has not entered into an
employment agreement with the Company, or any affiliate or Subsidiary, the term
“Disability” shall mean the Grantee’s entitlement to long-term disability
benefits pursuant to the long-term disability plan maintained by the Company or
in which the Company’s employees participate.


Section 3.
STOCK CERTIFICATES

As soon as practicable following the grant of Restricted Stock, the Shares of
Restricted Stock shall be registered in the Grantee’s name in certificate or
book-entry form. If a certificate is issued, it shall bear an appropriate legend
referring to the restrictions and it shall be held by the Company, or its agent,
on behalf of the Grantee until the Period of Restriction has lapsed. If the
Shares are registered in book-entry form, the restrictions shall be placed on
the book-entry registration. The Grantee may be required to execute and return
to the Company a blank stock power for each Restricted Stock certificate (or
instruction letter, with respect to Shares registered in book-entry form), which
will permit transfer to the Company, without further action, of all or any
portion of the Restricted Stock that is forfeited in accordance with this
Agreement.
SECTION 4:    TRADING STOCK AND SHAREHOLDER RIGHTS


(a)     Grantee is subject to insider trading liability if Grantee is aware of
material, nonpublic information when making a purchase or sale of Company stock.
In addition, if Grantee is an Officer (as defined in Rule 16a-1(f) of the
Exchange Act), or someone designated as an “insider” by the Company, Grantee is
subject to blackout restrictions that prevent the sale of Company stock during
certain time periods referred to as the “blackout period.” The recurring
“blackout period” begins at the end of each calendar quarter and ends two (2)
trading days following the Company’s earnings release.


(b)    Except for the transfer and dividend restrictions, and subject to such
other restrictions, if any, as determined by the Company, the Grantee shall have
all other rights of a holder of Shares, including the right to vote (or to
execute proxies for voting) such Shares. Unless otherwise determined by the
Board of Directors, if all or part of a dividend in respect of the Restricted
Stock is paid in Shares or any other security issued by the Company, such Shares
or other securities shall be held by the Company subject to the same
restrictions as the Restricted Stock in respect of which the dividend was paid.
SECTION 5: DIVIDENDS
(a)     Any dividends paid with respect to Shares which remain subject to a
Period of Restriction shall not be paid to the Grantee but shall be held by the
Company.
(b)     Such held dividends shall be subject to the same Period of Restriction
as the Shares to which they relate.
(c)     Any dividends held pursuant to this Section 5 which are attributable to
Shares which vest pursuant to this Agreement shall be paid to the Grantee within
30 days of the applicable vesting date.



--------------------------------------------------------------------------------

Page 3



--------------------------------------------------------------------------------





(d)     Dividends attributable to Shares forfeited pursuant to Section 2 of this
Agreement shall be forfeited to the Company on the date such Shares are
forfeited.
SECTION 6: NON-COMPETITION


If Grantee has an employment agreement with provisions that address the subject
of this Section 6, to the terms that employment agreement shall control.


(a)    Grantee acknowledges that he/she will acquire substantial knowledge and
information concerning the business of the Company and its affiliates as a
result of employment. Grantee further acknowledges that the scope of business in
which the Company and its affiliates are engaged as of the Grant Date is
international and very competitive and one in which few companies can
successfully compete. Competition by Grantee in that business during or after
the termination of employment would severely injure Company and its affiliates
to a degree that cannot be readily ascertainable. Accordingly, in consideration
for the value of this grant, during Grantee’s employment and for a period of one
(1) year after Grantee's employment terminates for any reason whatsoever,
Grantee agrees: (1) not to become an employee, consultant, advisor, principal,
partner or substantial shareholder of any firm or business that directly
competes with Company or its affiliates or subsidiaries in their products and
markets; and (2), on behalf of any such competitive firm or business, not to
solicit any person or business that was at the time of such termination and
remains a customer or prospective customer, a supplier or prospective supplier,
or an employee of Company or an affiliate or subsidiary.


(b)    No provision of Section 6 shall apply to restrict Grantee’s conduct, or
trigger any reimbursement obligations under this Agreement, in any jurisdiction
where such provision is, on its face, unenforceable and/or void as against
public policy, unless the provision may be construed, amended, reformed or
equitably modified to be enforceable and compliant with public policy, in which
case, the provision will apply as construed, amended, reformed or equitably
modified.


(c)    The Company and Grantee recognize that irreparable harm would result from
any breach by Grantee of the covenants contained in Section 6 and that monetary
damages alone would not provide adequate relief for any such breach.
Accordingly, in addition to other remedies described in Subsection 6(d) below,
if Grantee breaches a restrictive covenant in this Grant Agreement, the parties
acknowledge that prospective injunctive relief in favor of the Company is
proper.


(d)    Grantee also recognizes and acknowledges that the value of the Grant
he/she is receiving under this Grant Agreement represents a portion of Grantee’s
value to the Company such that if Grantee breaches the restrictive covenant by
working for or with a competitor, thereby transferring such value to the
competitor, the value of the Grant represents a reasonable measure of a portion
of the monetary damages for such breach. Thus in the event of a breach by
Grantee of any restriction contained in Section 6, such breach shall be
considered to be a material breach of the terms of the Amended and Restated 2008
Omnibus Incentive Plan, and any other program, plan or arrangement by which
Grantee receives equity in the Company. Therefore, besides prospective
injunctive relief, if Grantee breaches any restrictive covenant contained in
Section 6, the Company shall also be entitled to revoke any portion of the Grant
for which the restrictions have not lapsed and recover any shares (or the gross
value of any shares) delivered or deliverable to Grantee pursuant to this Grant
Agreement and, pursuant to Florida law, shall be entitled to recover its costs
and attorney’s fees incurred in securing relief under this Section 6.


SECTION 7.    MISCELLANEOUS PROVISIONS


(a) Acknowledgements. The Grantee hereby acknowledges that he or she has read
and understands the terms of the Plan and this Agreement, and agrees to be bound
by their respective terms and conditions. The Grantee acknowledges that there
may be tax consequences upon the vesting or transfer of the Restricted Stock and
that the Grantee should consult an independent tax advisor.





--------------------------------------------------------------------------------

Page 4



--------------------------------------------------------------------------------





(b) Tax Withholding. Pursuant to Article 20 of the Plan, the Company shall have
the power and right to deduct or withhold an amount sufficient to satisfy any
federal, state and local taxes (including the Grantee’s FICA taxes) required by
law to be withheld with respect to this Restricted Stock. The Company may
condition the delivery of Shares upon the Grantee’s satisfaction of such
withholding obligations. The Grantee may elect to satisfy all or part of such
withholding requirement by tendering previously-owned Shares or by having the
Company withhold Shares having a Fair Market Value equal to the minimum
statutory withholding (based on minimum statutory withholding rates for federal,
state and local tax purposes, as applicable, including the Grantee’s FICA taxes)
that could be imposed on the transaction, and, to the extent the Company so
permits, amounts in excess of the minimum statutory withholding to the extent it
would not result in additional accounting expense. Such election shall be
irrevocable, made in writing and signed by the Grantee, and shall be subject to
any restrictions or limitations that the Company, in its sole discretion, deems
appropriate.


(c) Ratification of Actions. By accepting this Agreement, the Grantee and each
person claiming under or through the Grantee shall be conclusively deemed to
have indicated the Grantee’s acceptance and ratification of, and consent to, any
action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant by the Company, the Board or the Committee.


(d) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the General Counsel of
the Company at its principal executive office and to the Grantee at the address
that he or she most recently provided in writing to the Company.


(e) Choice of Law. This Agreement and the Notice of Restricted Stock Grant shall
be governed by, and construed in accordance with, the laws of Florida, without
regard to any conflicts of law or choice of law rule or principle that might
otherwise cause the Plan, this Agreement or the Notice of Restricted Stock Grant
to be governed by or construed in accordance with the substantive law of another
jurisdiction.


(f)    Arbitration. Subject to Article 3 of the Plan, any dispute or claim
arising out of or relating to the Plan, this Agreement or the Notice of
Restricted Stock Grant shall be settled by binding arbitration before a single
arbitrator in Jacksonville, Florida and in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The arbitrator shall
decide any issues submitted in accordance with the provisions and commercial
purposes of the Plan, this Agreement and the Notice of Restricted Stock Grant,
provided that all substantive questions of law shall be determined in accordance
with the state and Federal laws applicable in Florida, without regard to
internal principles relating to conflict of laws.


(g)    Modification or Amendment. This Agreement may only be modified or amended
by written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.3 of the Plan may be made without
such written agreement.


(h)    Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.


(i)    References to Plan. All references to the Plan (or to a Section or
Article of the Plan) shall be deemed references to the Plan (or the Section or
Article) as may be amended from time to time.


(j)    Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Code Section 409A
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Agreement shall be interpreted accordingly.





--------------------------------------------------------------------------------

Page 5



--------------------------------------------------------------------------------







SECTION 8:    NATURE OF GRANT; NO ENTITLEMENT; NO CLAIM FOR COMPENSATION.


The Grantee, in accepting the Restricted Stock, represents and acknowledges the
following:


(a)The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time.
 
(b)The grant of the Restricted Stock is voluntary and occasional and does not
create any contractual or other right to receive future grants of awards, or
benefits in lieu of awards, even if awards have been granted repeatedly in the
past.


(c)All decisions with respect to future grants, if any, will be at the sole
discretion of the Committee.


(d)Any Shares acquired under the Plan are extraordinary items that are outside
the scope of the Grantee’s employment contract (if any) and are not part of the
Grantee's normal or expected compensation or salary for any purpose, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments.


(e)Any Shares subject to the Restricted Stock are not intended to replace any
pension rights or compensation.


(f)The Grantee has not been induced to participate in the Plan by any
expectation of employment or continued employment with the Company or any of its
subsidiaries.


(g)In the event that the Grantee's employer is not the Company, the grant of the
Restricted Stock will not be interpreted to form an employment contract or
relationship with the Company and, furthermore, the grant of the Options will
not be interpreted to form an employment contract with the Grantee’s employer or
any affiliate.


(h)The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the Grantee vests in the Restricted Stock, the value of the
any acquired Shares may increase or decrease. The Grantee understands that the
Companies are not responsible for any foreign exchange fluctuation between the
United States Dollar and the Grantee’s local currency that may affect the value
of the underlying Shares.


(i)In consideration of the grant of the Restricted Stock, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Restricted Stock or diminution in value of the Restricted Stock or any of the
Shares issuable under the Restricted Stock from termination of the Grantee’s
employment by the Company or his or her employer, as applicable (and for any
reason whatsoever and whether or not in breach of contract or local labor laws)
or notice to terminate employment having been given by the Grantee or the
Grantee's employer, and the Grantee irrevocably releases his or her employer,
the Company and its affiliates, as applicable, from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, the
Grantee shall be deemed to have irrevocably waived the Grantee’s entitlement to
pursue such claim.


SECTION 9:    DATA PRIVACY.
  
a.The Grantee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Grantee's personal data as
described in this Agreement by and among, as applicable, the Grantee's employer,
the Company, Subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.



--------------------------------------------------------------------------------

Page 6



--------------------------------------------------------------------------------







b.The Grantee understands that the Grantee's employer, the Company and its
Subsidiaries and affiliates, as applicable, hold certain personal information
about the Grantee regarding the Grantee's employment, the nature and amount of
the Grantee's compensation and the fact and conditions of the Grantee's
participation in the Plan, including, but not limited to, the Grantee's name,
home address, telephone number and e-mail address, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company and its affiliates,
details of all options, restricted stock, awards or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
the Grantee's favor, for the purpose of implementing, administering and managing
the Plan (the “Data”).


c.The Grantee understands that the Data may be transferred to the Company, any
subsidiary, an affiliate and any third parties assisting in the implementation,
administration and management of the Plan, including without limitation a stock
plan administrator for on-line administration of the Plan, that these recipients
may be located in the Grantee's country, or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Grantee's
country. The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee's local human resources representative. The Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Grantee's participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party. The Grantee
understands that the Data will be held only as long as is necessary to
implement, administer and manage the Grantee's participation in the Plan. The
Grantee understands that Grantee may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee's local human
resources representative. The Grantee understands, however, that refusing or
withdrawing the Grantee's consent may affect the Grantee's ability to
participate in the Plan. For more information on the consequences of refusal to
consent or withdrawal of consent, the Grantee understands that the Grantee may
contact the Grantee's local human resources representative.





--------------------------------------------------------------------------------

Page 7



--------------------------------------------------------------------------------








EXHIBIT A
Vesting and Restrictions


The Restricted Stock is subject to both a Performance Restriction and a
Time-Based Restriction, as described below (collectively, the “Period of
Restriction”).


Performance Restriction


One-third of the Restricted Stock can be earned based on company performance in
each of the calendar years 2017, 2018 and 2019. In order for the Restricted
Stock to be earned, the Compensation Committee of the Board of Directors of the
Company (the "Committee") must determine that the Company has achieved the
performance restriction based on an EBITDA measurement (as defined below) in an
amount equal to or greater than $2.75 billion (the "Performance Restriction") in
each of the three calendar years 2017, 2018 and 2019, independent of each other.
EBITDA includes earnings before interest, taxes, depreciation, and amortization,
and excludes, M&A related costs, asset impairment charges, foreign exchange
rates and other non-GAAP adjustments, with the goal being to measure on a
consistent basis management’s execution against the 2017 EBITDA plan. The
Committee will evaluate whether the Performance Restriction has been achieved
following the completion and filing of the Annual Report on Form 10-K with the
SEC for each of the years 2017, 2018 and 2019.




Time-Based Restrictions


In order for any earned Restricted Stock to vest, (after the Performance
Restriction has been achieved for a particular calendar year), the grantee must
remain employed by the Company on each corresponding Grant Date anniversary (the
“Time-Based Restrictions”), as indicated in the chart below.


Performance Period
Performance Restriction
Restricted Stock eligible to be earned
Vest Date
(Lapse of Time-Based Restrictions)
Calendar Year 2017
$2.75B EBITDA
One-third
1st Grant Date anniversary
Calendar Year 2018
$2.75B EBITDA
One-third
2nd Grant Date anniversary
Calendar Year 2019
$2.75B EBITDA
One-third
3rd Grant Date anniversary






--------------------------------------------------------------------------------

Page 8

